DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US2014/0256502A1) in view of Tamaki (JP2007064365A).
Bauer discloses a transmission device for changing a speed of a rotational driving force generated by an electric device which is configured to generate the rotational driving force and transmitting the rotational driving force to a target to be driven, comprising: 
a main body portion comprising: 
an internal gear (24) comprising a plurality of teeth that are annularly arranged around an axis line (axis of 12); 
an internal gear carrier shaft (21) that extends in an axial direction around the axis line; and 
an internal gear carrier (23, 25) supporting the internal gear to be rotatable around the axis line; 
a gear unit portion comprising: 
a sun gear (14) that rotates around the axis line; 

 a planetary gear (19) that: 
meshes with the sun gear, 
revolves around the axis line and rotates around a center line thereof, and 
meshes with the internal gear; and 
a planetary gear carrier comprising: 
a planetary gear shaft (18) that supports the planetary gear so as to be rotatable around the center line; 
a planetary gear carrier main body (15) that fixes mutual positions of a plurality of planetary gear shafts including the planetary gear shaft; and2Application No. 16/099,408 Amendment dated November 10, 2021Docket No.: 17295-144001 
Reply to Office Action of August 11, 2021a planetary gear carrier shaft (16) that is fixed to the planetary gear carrier main body and that extends in the axial direction around the axis line, wherein the planetary gear carrier supports the planetary gear so as to revolve around the axis line and rotate around the center line of the planetary gear, 
wherein the internal gear carrier shaft can be1 a constant-speed input shaft that rotates at a constant speed, 
the planetary gear carrier shaft can be (see footnote 1) a variable-speed input shaft that rotates at a variable rotational speed and that changes a rotational speed of the sun gear shaft, 
the sun gear shaft can be (see footnote 1) an output shaft of the transmission device, and 

Clearly, the transmission device of Bauer has been assembled from the various component parts. What is missing from Bauer is any mention of the design process. Clearly, a transmission device must be designed, it cannot be manufactured without following a design. The examiner submits that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to design the transmission device prior to manufacturing it. 
Tamaki discloses (see Figs. 5 and 6) a planetary gear device for use with a motor, wherein a sun gear 22 connected to an input shaft meshes with planetary gears 24, which in turn mesh with an internal gear 34. Figure 6 shows different designs, implementing different gear ratios, by changing the dimensions of the sun gear and planetary gears, and keeping the outer diameter the same. Based on the teachings of Bauer and Tamaki, it is deemed that one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to create multiple designs for the gear unit portion, for various applications, and selecting a unit portion based on the intended application. Regarding claim 2, the gear ratio is known to be calculated by dividing the output speed by the input speed, and therefore it would have been obvious to determine the gear ratio while the various gears are revolving at a constant speed. 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kernchen (DE102014210868A1) in view of Bauer and Tamaki.
Kerchen discloses (refer to Figs. 1 and 2) a variable speed-up mechanism, comprising: 
a transmission device (8) comprising:
a main body portion comprising: 

an internal gear carrier shaft (E) that extends in an axial direction around the axis line; and 
an internal gear carrier (11) supporting the internal gear to be rotatable around the axis line; 
a gear unit portion comprising: 
a sun gear (15) that rotates around the axis line; 
a sun gear shaft (A) that is fixed to the sun gear and extends in the axial direction around the axis line;
 		a planetary gear (13) that: 
meshes with the sun gear, 
revolves around the axis line and rotates around a center line thereof, and 
meshes with the internal gear; and 
a planetary gear carrier comprising: 
a planetary gear shaft (see Fig. 2) that supports the planetary gear so as to be rotatable around the center line; 
a planetary gear carrier main body (14) that fixes mutual positions of a plurality of planetary gear shafts including the planetary gear shaft; and2Application No. 16/099,408 Amendment dated November 10, 2021Docket No.: 17295-144001 
Reply to Office Action of August 11, 2021wherein the planetary gear carrier supports the planetary gear so as to revolve around the axis line and rotate around the center line of the planetary gear, 
wherein the internal gear carrier shaft is a constant-speed input shaft that rotates at a constant speed, 

the sun gear shaft is an output shaft of the transmission device, and 
the main body portion further comprises a transmission device casing (21) that covers the sun gear, the planetary gear, the internal gear, the planetary gear carrier, and the internal gear carrier;
 an electric device including 
a constant-speed electric motor (9; see “electric drive motor” in para. [0108]) having a constant-speed rotor (implicitly present in a motor meant to cause rotation) which is configured to be connected directly or indirectly to a constant-speed input shaft (E) of the transmission device, and a variable-speed electric motor (4; see para. [0098]) having a variable-speed rotor (implicitly present in a motor meant to cause rotation) which is configured to be connected directly or indirectly to a variable-speed input shaft (16) of the transmission device; and 
a transmission device attaching step of attaching the transmission device to the electric device manufactured in the electric device manufacturing step such that a sun gear shaft forms an output shaft (A) connected to a target (10) to be driven and the internal gear carrier shaft forms the constant-speed input shaft.
Kerchen does not disclose a planetary gear carrier shaft per se, though sections 16 couple the planetary gear carrier to other elements, such as braking device 7.  
Bauer discloses a transmission device very similar to that of Kerchen, but having a planetary gear carrier shaft.
In view of the teachings of Bauer, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the transmission device such that the portion connecting the planetary gear carrier to the braking device 7 is a shaft, instead of sections 16. One 
Further missing from Kercher is a disclosure of the claimed design processes. However, a transmission device and variable speed-up mechanism must be designed, they cannot be manufactured without following a design. The examiner submits that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to design the transmission device and variable speed-up mechanism prior to manufacturing them.
Tamaki discloses (see Figs. 5 and 6) a planetary gear device for use with a motor, wherein a sun gear 22 connected to an input shaft meshes with planetary gears 24, which in turn mesh with an internal gear 34. Figure 6 shows different designs, implementing different gear ratios, by changing the dimensions of the sun gear and planetary gears, and keeping the outer diameter the same. Based on the teachings of Kerchen and Tamaki, it is deemed that one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to create multiple designs for the gear unit portion, for various applications, and selecting a unit portion based on the intended application. Regarding claim 2, the gear ratio is known to be calculated by dividing the output speed by the input speed, and therefore it would have been obvious to determine the gear ratio while the various gears are revolving at a constant speed. 
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered.
The rejections under 35 U.S.C. 112(a) and 112(b) have been overcome.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/1/2021 prompted the new ground(s) of rejection presented in this Office THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Bauer only the internal gear shaft 21 is driven. However, the planetary gear carrier shaft 16 is also capable of being driven. Bauer is relied upon for a teaching of the structure of the claimed transmission device, not how it is used in the device of Bauer. The shafts 21 and 16 are capable of being driven as claimed.